DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,448,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims correspond to each other as noted in the table below.

Instant application
US 11,448,819
Claim 16: A display device comprising:
Claim 1: A display device comprising:
a first transparent substrate comprising a first main surface;
a first transparent substrate comprising a first main surface;
a second transparent substrate comprising a first end portion and opposing the first main surface;
a second transparent substrate comprising a first end portion and opposing the first main surface;
a liquid crystal layer located between the first transparent substrate and the second transparent substrate and comprising strip-shaped polymers and liquid crystal molecules;
a liquid crystal layer located between the first transparent substrate and the second transparent substrate and comprising strip-shaped polymers and liquid crystal molecules;
a third transparent substrate comprising a second end portion and a second main surface on an opposite side to a surface opposing the second transparent substrate, and adhered to the second transparent substrate;
a third transparent substrate comprising a second end portion and a second main surface on an opposite side to a surface opposing the second transparent substrate, and adhered to the second transparent substrate;
 a light guide comprising a first surface opposing the first main surface, a second surface on an opposite side to the first surface, a third surface opposing the second end portion and a fourth surface on an opposite side to the third surface; and
 Claim 1: a first light guide overlapping the first main surface 
 the first light guide comprising a first surface opposing the first main surface and a second surface on an opposite side to the first surface,
Claim 4: wherein the first light guide comprises a third surface opposing the first end portion and the second end portion, and a fourth surface on an opposite side to the third surface and opposing the first light-emitting element, 
a light-emitting element opposing the fourth surface of the first light guide, wherein the first surface and the second surface of the light guide are parallel to each other.
Claim 1: a first light guide overlapping the first main surface and located between the first and second end portions and the first light-emitting element, the first light guide comprising a first surface opposing the first main surface and a second surface on an opposite side to the first surface,
Claim 2: wherein the first surface and the second surface are parallel to each other.
Claim 17: a first wiring substrate connected to the light-emitting element and opposing the second surface; a first adhesive layer adhering the first wiring substrate and the light guide together; an insulating film located between the first main surface and the light guide; and a second adhesive layer adhering the insulating film and the light guide together, wherein the first adhesive layer and the second adhesive layer each comprise a reflective member.
Claim 3: a first wiring substrate connected to the first light-emitting element and opposing the second surface; a first adhesive layer adhering the first wiring substrate and the first light guide together; an insulating film located between the first main surface and the first light guide; and a second adhesive layer adhering the insulating film and the first light guide together, wherein the first adhesive layer and the second adhesive layer each comprise a reflective member.
Claim 18: wherein a distance between the third surface and the fourth surface is 20 mm or more.
Claim 4: a distance between the third surface and the fourth surface is 20 mm or more.
Claim 19: a first wiring substrate connected to the light-emitting element and located between the light guide and the first main surface; an insulating film located between the first main surface and the first wiring substrate; a first adhesive layer adhering the first wiring substrate and the light guide together; and a second adhesive layer adhering the first wiring substrate and the insulating film together, wherein the first adhesive layer comprising a reflective member, and the second surface is in contact with an air layer.
Claim 5: a first wiring substrate connected to the first light-emitting element and located between the first light guide and the first main surface; an insulating film located between the first main surface and the first wiring substrate; a first adhesive layer adhering the first wiring substrate and the first light guide together; and a second adhesive layer adhering the first wiring substrate and the insulating film together, wherein the first adhesive layer comprising a reflective member, and the second surface is in contact with an air layer.
Claim 20: wherein a height from the first main surface to the second surface is less than a height from the first main surface to the second main surface.
Claim 1: a height from the first main surface to the second surface being less than a height from the first main surface to the second main surface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871